Citation Nr: 0633832	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03- 07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, secondary to service-connected bilateral pes 
planus.   

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated at 10 percent.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating action by the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO).  In that determination, the RO denied the 
veteran's claims of service connection for a low back 
disorder, secondary to service-connected bilateral pes planus 
and an increased rating for bilateral pes planus, currently 
rated at 10 percent.  

In April 2005, the veteran testified at a hearing before an 
Acting Veterans Law Judge, and in May 2005, his claims were 
remanded for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Acting Veterans Law Judge who conducted the April 2005 
Board hearing is no longer employed at the Board.  In 
response to an inquiry from the Board, the veteran indicated 
in September 2006 that he wanted to attend another hearing 
before a Veterans Law Judge at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.



Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


